Application for stay of execution of sentence of death, presented to The Chief Justice, and by him referred to the Court, denied. Motion of Arc of the United States for leave to file a brief as amicus curiae granted. Motion of Constitution Project for leave to file a brief as amicus curiae granted. Petition for writ of certiorari to the United States Court of Appeals for the Fourth Circuit denied.
Justice Stevens, Justice Ginsburg, and Justice Sotomayor would grant the application for stay of execution.
Same case below, 589 F.3d 127.